                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        DAVID ZAITZEFF,                                    CASE NO. C18-1376-JCC
10                             Plaintiff,                    ORDER
11              v.

12        THE CITY OF SEATTLE, et al.,

13                             Defendants.
14

15           This matter comes before the Court on Defendants’ motion to dismiss (Dkt. No. 9)
16   Plaintiff’s complaint (Dkt. 1-1). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.      BACKGROUND
19           On August 1, 2018, Plaintiff David Zaitzeff was among a group of people taking photos
20   of a topless woman on a beach in Madison Park. (Dkt. No. 1-1 at 3–4.) A Seattle Police
21   Department officer, Defendant Haag, approached the group and told the topless woman that he
22   had received a complaint and that she had to cover up. (Id. at 4–5.) The complaint does not
23   allege that Defendant Haag issued any citations or brought any of the participants into custody.
24   (See id.) After the confrontation with Defendant Haag, the photoshoot ended. (See id.)
25           Plaintiff subsequently challenged the constitutionality of Washington Criminal Code
26   section 9A.88.010(1) (the “indecent exposure statute”), which states that “[a] person is guilty of


     ORDER
     C18-1376-JCC
     PAGE - 1
 1   indecent exposure if he or she intentionally makes any open and obscene exposure of his or her

 2   person or the person of another knowing that such conduct is likely to cause reasonable affront or

 3   alarm.” Wash. Crim. Code § 9A.88.010(1). Plaintiff alleges that Defendant Haag applied that

 4   statute to the group and required the model to put on additional clothing, ending the photoshoot.

 5   (See generally Dkt. No. 1-1.) Plaintiff alleges that Defendant Haag’s application of the indecent

 6   exposure statute is a violation of Plaintiff’s First Amendment rights because Defendant Haag’s

 7   conversation with the group stopped the group’s protected activity and chilled Plaintiff from

 8   engaging in the activity in the future. (See generally id.) Plaintiff also alleges that he suffered
 9   economic harm as a result of Defendant Haag’s interference because Plaintiff was contractually
10   obliged to, and did in fact, pay the model in full for the photoshoot. 1 (See Dkt. No. 12-1.)
11   Defendants City of Seattle and Haag move to dismiss Plaintiff’s claims for lack of standing and

12   lack of ripeness. (Dkt. No. 9.)

13   II.    DISCUSSION

14          A.      Federal Rule of Civil Procedure 12(b)(1)

15          Under Federal Rule of Civil Procedure 12(b)(1), a complaint must be dismissed if the

16   court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) challenge to

17   jurisdiction may be facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

18   Cir. 2004). “The district court resolves a facial attack as it would a motion to dismiss under Rule

19   12(b)(6): [a]ccepting the plaintiff’s allegations as true and drawing all reasonable inferences in

20   the plaintiff’s favor,” and then determining whether the allegations are legally sufficient to

21   invoke jurisdiction. Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). If the plaintiff lacks

22   standing, then the court lacks subject matter jurisdiction and the case must be dismissed. See

23
     1
24    “When deciding a motion to dismiss for lack of subject matter jurisdiction, the Court may ‘rely
     on affidavits or any other evidence properly before the court.’” Rabang v. Kelly, Case No. C17-
25   0088-JCC, Dkt. No. 62 at 4 n.4 (W.D. Wash. 2017). After Defendants filed their motion to
     dismiss, Plaintiff filed an affidavit alleging economic harm. (See Dkt. No. 12-1.) Therefore, the
26   Court may consider this harm in determining whether Plaintiff has standing.

     ORDER
     C18-1376-JCC
     PAGE - 2
 1   Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). In determining whether

 2   Plaintiff has standing, the Court takes as true all of the allegations in the complaint.

 3             B.     Standing

 4             Defendants argue that Plaintiff has failed to establish standing because he has not

 5   suffered any actual harm, as the indecent exposure statute was not applicable to Plaintiff on the

 6   day in question. (See Dkt. No. 9 at 8–9.) In response, Plaintiff argues that Defendants interfered

 7   with his First Amendment protected activity and caused him economic harm, both of which

 8   constitute an injury. (See Dkt. No. 12 at 1–2.) To establish standing, Plaintiff must show that (1)
 9   he has suffered injury-in-fact, (2) the injury is fairly traceable to the challenged law, and (3) the
10   requested relief would redress that injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
11   (1992).
12             1. Injury-in-Fact

13             In order to constitute a cognizable injury, the injury must be both “concrete and

14   particularized” and “actual or imminent,” as opposed to “conjectural or hypothetical.” Id. at 560

15   (internal quotations omitted). Construing the complaint broadly, Plaintiff has alleged three

16   injuries. First, Plaintiff alleges he was injured when Defendant Haag stopped the photoshoot

17   because Plaintiff’s photography was protected activity under the First Amendment. (See Dkt. No.

18   1-1 at 13.) Second, Plaintiff alleges that, despite the photoshoot ending prematurely, Plaintiff

19   was obliged to, and did, pay the model in full. (See Dkt. No. 12-1.) Finally, Plaintiff alleges that

20   his First Amendment right to photograph topless models is chilled because of Defendants’

21   conduct in this case. (See Dkt. No. 1-1 at 7.)

22                    a. Plaintiff’s Photography as First Amendment Activity

23             Whether Defendant Haag’s interruption of the photoshoot constitutes a cognizable injury

24   turns on whether Plaintiff’s conduct was constitutionally-protected free speech. The Ninth

25   Circuit has held that there is no distinction “between the process of creating a form of pure

26   speech (such as writing or painting) and the product of these processes (the essay or the artwork)


     ORDER
     C18-1376-JCC
     PAGE - 3
 1   in terms of the First Amendment protection afforded.” Anderson v. City of Hermosa Beach, 621

 2   F.3d 1051, 1061 (9th Cir. 2010) (emphasis added). Because the photograph itself would

 3   undoubtedly be subject to First Amendment protection, see Kaplan v. California, 413 U.S. 115,

 4   119–20 (1973), the photography process, itself, also is. See Anderson, 621 F.3d at 1061.

 5   Plaintiff’s First Amendment protected activity was stopped on the day in question and he

 6   therefore suffered a cognizable injury.

 7                   b. Economic Harm

 8           It is well-established that economic harm constitutes legally cognizable injury for
 9   purposes of establishing standing. See, e.g., Sierra Club v. Morton, 405 U.S. 727, 733–34 (1972).
10   Here, Plaintiff alleges that he was obliged to pay the model a fee for her services and did in fact
11   pay her in full, despite the fact that Defendant Haag stopped the photoshoot prematurely. (Dkt.
12   No. 12-1.) This financial loss is sufficient to establish injury.
13                   c. Chill on Plaintiff’s First Amendment Activity
14           With regard to the final injury alleged by Plaintiff, although chill on the exercise of First
15   Amendment rights is sufficient injury-in-fact, Plaintiff must reasonably fear prosecution of
16   himself in order for the exercise of his rights to be chilled. See, e.g., Libertarian Party of L.A.
17   Cty. v. Bowen, 709 F.3d 867, 869–70 (9th Cir. 2013); Cal. Pro-Life Council, Inc. v. Getman, 328
18   F.3d 1088, 1095 (9th Cir. 2003). Plaintiff cannot claim that he suffers from chilled First

19   Amendment rights because Plaintiff suffers no fear of prosecution under the relevant statute. As

20   its name indicates, the indecent exposure statute proscribes indecent exposure and Plaintiff does

21   not allege that he wishes to engage in such conduct. Construing the complaint liberally, Plaintiff

22   instead alleges that he wishes to continue to photograph topless models. (See generally Dkt. No.

23   1-1.) Moreover, in the complaint, Plaintiff casts doubt on whether the Seattle Police Department

24   will, in the future, apply the indecent exposure statute to any models that Plaintiff works with

25   because he alleges that Defendants are in fact largely tolerant of nude activities. (See Dkt. No. 1-

26   1 at 9.) The “chill” in Plaintiff’s alleged harm is absent—Plaintiff cannot fear prosecution of a


     ORDER
     C18-1376-JCC
     PAGE - 4
 1   statute that is inapplicable to him.

 2          In sum, Plaintiff has alleged two cognizable injuries—(1) that his First Amendment

 3   protected activity was stopped on the day in question, and (2) that he suffered economic harm

 4   when he was obliged to pay the model in full for the prematurely-ended photoshoot. Therefore,

 5   Plaintiff has alleged facts sufficient to meet the injury prong of the standing analysis.

 6          2. Causation

 7          Plaintiff’s injuries must be fairly traceable to the indecent exposure statute, and “not . . .

 8   the result of the independent action of some third party not before the court.” See Lujan, 504
 9   U.S. at 560–61 (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)).
10   Although the causal chain between the injury and the challenged statute may have more than one
11   link, the links must not be hypothetical or tenuous. See Nat’l Audubon Soc’y, Inc. v. Davis, 307
12   F.3d 835, 849 (9th Cir. 2002).
13                  a. Plaintiff’s Photography as First Amendment Activity
14          The causal connection between Plaintiff’s conduct and the indecent exposure statute is
15   tenuous. Even if the Court were to assume that the indecent exposure statute was applied on the
16   day in question, it was applied to the model, not to Plaintiff. Plaintiff’s photoshoot was stopped
17   because the model chose to comply with Defendant Haag’s request, not because the law
18   proscribed Plaintiff’s conduct and not because Defendant Haag was stopping Plaintiff’s conduct.

19          If Plaintiff were granted standing based on the fact that he was engaged in photography (a

20   First Amendment protected activity, as described above) of a crime, it follows that any potential

21   plaintiff could be granted standing to challenge the constitutionality of any criminal law simply

22   because they were photographing the person violating the law. Defendants prevented the model’s

23   behavior, not Plaintiff’s, at this particular place and at this particular time. The model’s choice to

24   comply with Defendant Haag’s request stopped Plaintiff’s activity. The connection between the

25   statute and the termination of Plaintiff’s photography is tenuous and, therefore, not fairly

26   traceable to the indecent exposure statute.


     ORDER
     C18-1376-JCC
     PAGE - 5
 1                   b. Economic Harm

 2           The connection between the statute and Plaintiff’s economic harm is also too tenuous to

 3   be described as fairly traceable to the indecent exposure statute. As discussed above, the model’s

 4   decision to comply with Defendant Haag’s request is what ended Plaintiff’s photoshoot session

 5   at that particular place and time. There are no facts alleging that Defendant Haag’s request

 6   directly interfered with the contract between Plaintiff and the model or that the contract

 7   specifically provided for a photoshoot at this location under these circumstances. Construing

 8   Plaintiff’s affidavit broadly, the photoshoot could have continued under different circumstances
 9   or at a different location, but Plaintiff chose to end the photoshoot prematurely and chose to pay
10   the model in full, despite the fact that the photoshoot ended early. Plaintiff’s economic harm is
11   not fairly traceable to the indecent exposure statute.
12           Because none of Plaintiff’s alleged harms are fairly traceable to the indecent exposure
13   statute, Plaintiff has failed to allege facts sufficient to establish that he has standing. 2 Because
14   this Court lacks jurisdiction unless Plaintiff has standing, the case must be dismissed. 3

15   III.    CONCLUSION

16           For the foregoing reasons, Defendant’s motion to dismiss (Dkt. No. 9) is GRANTED.

17   Plaintiff’s complaint is dismissed without prejudice and with leave to amend. If Plaintiff chooses

18   to file a new complaint, he must allege specific facts establishing a cognizable injury that is

19   fairly traceable to the indecent exposure statute. The amended complaint must be filed within 30

20   days of the issuance of this order.

21   //

22   //

23   //

24   2
       Because none of Plaintiff’s alleged harms are fairly traceable to the indecent exposure statute,
25   the Court need not, and does not, address the redressability of Plaintiff’s injuries.
     3
      Because the Court finds that Plaintiff lacks standing, the Court declines to address whether
26   Plaintiff’s claims are ripe.

     ORDER
     C18-1376-JCC
     PAGE - 6
 1          DATED this 14th day of November 2018.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1376-JCC
     PAGE - 7
